 

Exhibit 10.2

 

FORM OF EXCHANGE AGREEMENT

 

__________________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Old Notes (as defined below) hereunder, a
“Holder”), enters into this Exchange Agreement (this “Agreement”) with Teligent,
Inc., a Delaware corporation, (the “Company”), on October 28, 2019 whereby the
Holders will exchange (the “Exchange”) the Company’s 4.75% Convertible Senior
Notes due May 1, 2023 (CUSIP 87960W AA2) (the “Old Notes”) for a new issuance of
Series B Senior Unsecured Convertible Senior Notes due May 1, 2023 (CUSIP 87960W
AC8) (the “New Notes”) to be issued pursuant to the Indenture (as defined
below).

 

The undersigned Investor understands that the Exchange is being made without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), or any securities laws of any state of the United States or of any other
jurisdiction, and that the Exchange is only being offered to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act) in
reliance upon a private placement exemption from registration under the
Securities Act. The New Notes will be issued pursuant to the Indenture (as
defined herein).

 

On, and subject to, the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

 

Article I: Terms of the Exchange

 

Pursuant to the terms hereof, the Undersigned hereby agrees to cause the Holders
to exchange and deliver an aggregate principal amount of Old Notes, and in
exchange therefor, the Company shall issue to the Holders an aggregate principal
amount of New Notes, in each case, as set forth on Exhibit A hereto.

 

The closing for the exchange (the “Closing”) shall occur substantially
concurrently with and subject to the closing of the Company’s offering of the
New Notes and on a date (the “Closing Date”) no later than two Trading Days
after the date of this Agreement. At the Closing, (a) the Undersigned shall
cause each Holder to deliver to the Company all right, title and interest in and
to such Holder’s Old Notes, as set forth on Exhibit A hereto (and no other
consideration), free and clear of any mortgage, lien (statutory or otherwise),
pledge, charge, security interest, encumbrance, title retention agreement or
other title retention device, conditional sale or security arrangement,
collateral assignment, option, right of first refusal, equity or other adverse
claim thereto or other similar encumbrance thereon (collectively, “Liens”),
together with any documents of conveyance or transfer that the Company may deem
necessary or desirable to assign, transfer to and confirm in the Company all
right, title and interest in and to such Old Notes free and clear of any Liens,
(b) the Company shall deliver or cause to be delivered to each Holder, subject
to the terms and conditions of this Agreement, New Notes having an aggregate
principal amount set forth on Exhibit A, and the Company hereby agrees to issue
such New Notes to the Investor in exchange for such Old Notes and (c) the
Company shall deliver or cause to be delivered, to each Holder of Old Notes, any
accrued and unpaid interest on such Old Notes through the Closing Date.

 

For the avoidance of doubt, in the event of any delay in the Closing pursuant to
the immediately preceding paragraph, the Holders shall not be required to
deliver the Old Notes until the Closing occurs. Simultaneously with or after the
Closing, the Company may, in its sole discretion, issue the New Notes to one or
more other holders of outstanding Old Notes or to other investors. The delivery
of the New Notes and the issuance thereof shall be effected via DWAC (or other
book-entry procedures) pursuant to the instructions to be provided by the
Company (in the case of the Old Notes) and by the Holder (in the case of the New
Notes) after the execution of this Agreement. The Company and the Holder shall
provide such respective instructions to the Undersigned necessary for settlement
of the Exchange. In the event the Closing does not occur, any Old Notes
submitted for DWAC withdrawal will be returned to the DTC participant that
submitted the withdrawal instruction for such Old Notes in accordance with the
procedures of DTC.

 



 

 

 

For purposes hereof:

 

“Business Day” means any day other than a day on which federal or state banking
institutions in the Borough of Manhattan, the City of New York are authorized or
obligated by law, executive order or regulation to close.

 

“Trading Day” means any day during which trading on the Nasdaq Stock Market
generally occurs.

 

Article II: Covenants, Representations and Warranties of the Holders

 

The Undersigned, for itself and on behalf of each Holder, hereby covenants as
follows, and makes the following representations and warranties, for itself and
on behalf of each Holder, each of which is true and correct as of the date
hereof and shall be true and correct at the Closing, to both the Company and
Craig-Hallum Capital Group LLC (“Craig-Hallum”) and all such covenants,
representations and warranties shall survive the Closing indefinitely.

 

Section 2.1    Power and Authorization. The Undersigned and each Holder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. The Undersigned has the power, authority and
capacity to execute and deliver this Agreement for itself and on behalf of the
Holders, to perform its obligations hereunder, and to consummate the Exchange
contemplated hereby. If the Undersigned is executing this Agreement on behalf of
Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account, (ii) the principal amount of such Account’s Old Notes, and (iii)
the number of New Notes to be issued to such Account in respect of such
Account’s Old Notes.

 

Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a legal,
valid and binding obligation of each of the Undersigned and the Holder,
enforceable against each of the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or any other Holder’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or any other Holder is a party or by which the Undersigned or any
other Holder or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or any other Holder.

 

Section 2.3    Title to the Old Notes. Each Holder is the sole legal and
beneficial owner of the Old Notes set forth opposite its name
on Exhibit A hereto (or, if there are no Accounts, the Undersigned is the sole
legal and beneficial owner of all of the Old Notes) and, at the Closing, will be
the sole legal and beneficial owner of the Old Notes set forth opposite its name
on Exhibit A hereto (or, if there are no Accounts, the Undersigned will be the
sole legal and beneficial owner of the Old Notes). The Holder has good, valid
and marketable title to its Old Notes, free and clear of any Liens. The Holder
has not, in whole or in part, except as described in the immediately preceding
sentence, (a) assigned, transferred, hypothecated, pledged, exchanged or
otherwise disposed of any of its Old Notes or any of its rights, title to or
interest in its Old Notes (other than to the Company pursuant hereto), or
(b) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to its Old Notes. Upon the
Holder’s delivery of its Old Notes to the Company pursuant to the Exchange, such
Old Notes shall be free and clear of all Liens.

 



2

 

 

 

Section 2.4    Qualified Institutional Buyer. The Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.

 

Section 2.5    No Affiliate Status; Holding Period. The Holder is not, and has
not been during the consecutive three month period preceding the date hereof, a
director, officer or “affiliate” within the meaning of Rule 144 promulgated
under the Securities Act (an “Affiliate”) of the Company. To its knowledge, the
Holder did not acquire any of the Old Notes, directly or indirectly, from an
Affiliate of the Company. The Holder represents and warrants that, for purposes
of Rule 144 of the Securities Act, the Holder has continuously held the Old
Notes for at least one year from the date of this Agreement..

 

Section 2.6    No Illegal Transactions. Each of the Undersigned and the Holder
has not, directly or indirectly, and no person or entity acting on behalf of or
pursuant to any understanding with either the Undersigned or the Holder has,
disclosed to a third party (other than to its legal and other representatives)
any information regarding the Exchange or engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s securities) since the time that
the Undersigned was first contacted by either the Company, Craig-Hallum or any
other person or entity regarding the Exchange, the issuance of the New Notes,
this Agreement, any other transactions contemplated hereby or an investment in
the Common Stock or other equity securities of the Company. Each of the
Undersigned and the Holder covenants that neither it nor any person or entity
acting on its behalf or pursuant to any understanding, agreement or other
arrangement with it will disclose to a third party any information regarding the
Exchange, the issuance of the New Notes, this Agreement, any other transactions
contemplated hereby or engage, directly or indirectly, in any transactions in
the securities of the Company (including Short Sales) prior to 9:00 a.m.
(prevailing Eastern time) on the date hereof. “Short Sales” means all “short
sales” as defined in Rule 200 of Regulation SHO promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Solely for purposes of
this Section 2.6, subject to the Undersigned’s and each Holder’s compliance with
their respective obligations under the U.S. federal securities laws and the
Undersigned’s and the Holder’s respective internal policies, (a) “Undersigned”
and “Holder” shall not be deemed to include any employees, subsidiaries, desks,
groups or Affiliates of the Undersigned or the applicable Holder that are
effectively walled off by appropriate “Fire Wall” information barriers approved
by the Undersigned’s or such Holder’s respective legal or compliance department
(and thus such walled off parties have not been privy to any information
concerning the Exchange), and (b) the foregoing representations, warranties and
covenants of this Section 2.6 shall not apply to any transaction by or on behalf
of an Account that was effected without the advice or participation of, or such
Account’s receipt of information regarding the Exchange provided by, the
Undersigned or the applicable Holder.

 

Section 2.7    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and to
consummate the other transactions contemplated hereby and has had the
opportunity to review the Company’s filings and submissions with the Securities
and Exchange Commission (the “SEC”), including, without limitation, all
information filed or furnished pursuant to the Exchange Act, (b) the Holder has
had a full opportunity to ask questions of and receive answers from the officers
of the Company concerning the Company, their business, operations, financial
performance, financial condition and prospects, and the terms and conditions of
the Exchange, (c) the Holder, together with its professional advisers, is a
sophisticated and experienced investor and is capable of evaluating, to its
satisfaction, the accounting, tax, financial, legal and other risks associated
with the Exchange, and that such Holder has had the opportunity to consult with
its accounting, tax, financial and legal advisors to be able to evaluate the
risks involved in the Exchange and to make an informed investment decision with
respect to such Exchange, and that such Holder is capable of sustaining any loss
resulting therefrom without material injury, (d) the Holder is not relying, and
has not relied, upon any advice (whether accounting, tax, financial, legal or
other), representation, warranty or other statement made by the Company, any of
its officers, directors or employees, or any of their respective affiliates or
representatives including, without limitation, Craig-Hallum, except for the
representations and warranties made by the Company in Article III of this
Agreement, (e) any disclosure documents provided in connection with the Exchange
are the responsibility of the Company and that Craig-Hallum assumes no
responsibility therefor and that Craig-Hallum has made no independent
investigation with respect to the Company, the Exchange or the New Notes or the
accuracy, completeness or adequacy of any information supplied by the Company
(including the Company’s filings and submissions with the SEC), (f) no statement
or written material contrary to this Agreement has been made or given to the
Holder by or on behalf of the Company, any of its officers, directors or
employees, or any of their respective affiliates or representatives, (g) the
terms of the Exchange are the result of bilateral negotiations among the parties
and (h) the Holder is able to fend for itself in the Exchange, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective Exchange of the Old Notes and
the investment in the New Notes and has the ability to bear the economic risks
of its investment and can afford the complete loss of such investment.

 



3

 

 

The Holder specifically understands and acknowledges that, on the date of this
Agreement and on the Closing Date, the Company may have in its possession
non-public information that could be material to the market price of the Old
Notes, the New Notes and the Company’s Common Stock into which such Old Notes
and New Notes are convertible. The Holder hereby represents and warrants that,
in entering into this Agreement and consummating the transactions contemplated
hereby (including, without limitation, the Exchange), it does not require the
disclosure of such non-public information to it by the Company in order to
consummate the Exchange and make an investment in the New Notes, and hereby
waives any and all present or future claims against the Company, any of its
officers, directors or employees, or any of their respective affiliates or
representatives arising out of or relating to the Company’s failure to disclose
any such non-public information to the Holder.

 

The Holder also specifically acknowledges that the Company would not enter into
this Agreement or any related documents in the absence of such Holder’s
representations and acknowledgments set out in this Agreement, and that this
Agreement, including such representations and acknowledgments, are a fundamental
inducement to the Company, and a substantial portion of the consideration
provided by such Holder, in this transaction, and that the Company would not
enter into this transaction but for this inducement.

 

The Holder agrees that it will, upon request, execute and deliver any additional
documents reasonably deemed by the Company, the trustee for the Old Notes and
the New Notes or the transfer agent to be necessary or desirable to complete the
Exchange.

 



4

 

 

Section 2.8    Tax Consequences of the Exchange. The Holder understands that the
tax consequences of the Exchange will depend in part on its own tax
circumstances. The Holder acknowledges that it must consult its own tax adviser
about the federal, foreign, state and local tax consequences peculiar to its
circumstances.

 

Section 2.9    Tax Reporting. On or prior to the first Closing Date, the
Undersigned shall deliver to the Company completed IRS Forms W-9 or W-8, as
applicable, with regards to each Holder. The Company and its agents shall be
entitled to deduct and withhold from any consideration payable pursuant to this
Agreement such amounts as may be required to be deducted or withheld under
applicable law unless such Form W-9 or W-8 provided pursuant to the immediately
preceding sentence establishes that such Holder is entitled to an exemption from
(or reduction in the rate of) withholding. To the extent any such amounts are
withheld and remitted to the appropriate taxing authority, such amounts shall be
treated for all purposes as having been paid to the Holder to whom such amounts
would have been paid.

 

Section 2.10    Acknowledgment of Concurrent Offering. The Holder understands
and acknowledges that concurrently with the Exchange, the Company is offering
Series B Senior Unsecured Convertible Notes to certain other purchasers pursuant
to Note Purchase Agreements dated as of the date hereof (the “Concurrent
Offering”). The Holder hereby acknowledges receipt, and has been given the
opportunity to review, the offering memorandum relating to the Concurrent
Offering (the “Offering Memorandum”).

 

Section 2.11   Shareholder Approval. The Holder understands and acknowledges
that the due authorization and reservation for issuance of the Conversion Shares
(as defined herein) are subject to the Company’s attainment after the Closing of
the requisite stockholder approval of an amendment to the Company’s Certificate
of Incorporation (as amended) to increase the number of shares of Common Stock
authorized for issuance by the Company.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is true and correct as of the date hereof and
shall be true and correct at the Closing, to the Holders and Craig-Hallum, and
all such covenants, representations and warranties shall survive the Closing
indefinitely.

 

Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Exchange contemplated hereby. No material
consent, approval, order or authorization of, or material registration,
declaration or filing with any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its
Subsidiaries (as defined herein) (each, a “Governmental Entity”) is required on
the part of the Company in connection with the execution, delivery and
performance by it of this Agreement, the New Notes and/or the Indenture and the
consummation by the Company of the Exchange, except as may be required under any
state or federal securities laws or the rules of any national securities
exchange on which the Company’s shares of common stock are traded.

 



5

 

 

Section 3.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except that such enforcement may be

subject to the Enforceability Exceptions. This Agreement, the New Notes, the
Indenture and consummation of the Exchange will not violate, conflict with or
result in a breach of or default under (i) the Company’s charter, bylaws or
other organizational documents, (ii) except with respect to any consents
required under the Senior Credit Facilities (as defined in the Offering
Memorandum), any agreement or instrument to which the Company is a party or by
which the Company or any of its assets are bound, or (iii) any laws, regulations
or governmental or judicial decrees, injunctions or orders applicable to the
Company, except for such violations, conflicts or breaches under clauses (ii)
and (iii) above that would not, individually or in the aggregate, have a
material adverse effect on the condition (financial or otherwise) or in the
earnings, prospects, business, properties, surplus or the financial condition or
results of operations of the Company and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”) or on its performance of its obligations under this
Agreement or on the consummation of the transactions contemplated thereby.

 

Section 3.3    New Notes. The New Notes have been duly authorized by the Company
and, when duly executed by the Company in accordance with the terms of the
Indenture, assuming due authentication of the New Notes, upon delivery to the
Holders in accordance with the terms of the Exchange, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by the
Enforceability Exceptions. Upon the Company’s delivery of the New Notes to the
Holder (or Undersigned) pursuant to the Exchange, such New Notes shall be free
and clear of all Liens created by the Company.

 

Section 3.4    Indenture. The indenture governing the New Notes, to be dated the
Closing Date, between the Company and Wilmington Trust, National Association (as
amended, modified or otherwise supplemented in accordance with the terms
therewith, the “Indenture”) has been duly and validly authorized by the Company,
and on the Closing Date will be duly executed and delivered by the Company, and
assuming due authorization, execution and delivery by Wilmington Trust, National
Association, will constitute the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions. The Indenture
will reflect terms which are consistent with the description in the Offering
Memorandum under the section entitled “Description of the Notes”, and the
Company and the Holder will work in good faith to finalize the Indenture and
mutually agree on its terms consistent with the description in the Offering
Memorandum on or before the Closing Date.

 

 

Section 3.5    Exemption from Registration. Assuming the accuracy of the
representations and warranties of the Holders and each other Holder executing an
Exchange Agreement, (1) the issuance of the New Notes in connection with the
Exchange pursuant to this Exchange Agreement is exempt from the registration
requirements of the Securities Act; (2) the New Notes issued to the Holder
and/or the Undersigned (a) will be, at the Closing, free of any restrictions on
resale by such Holder pursuant to Rule 144 promulgated under the Securities Act,
(b) will be issued in compliance with all applicable state and federal laws
concerning the issuance of the New Notes, and (c) will be issued to the Holders
without any transfer restrictions and will be part of an unrestricted CUSIP and
issued through the facilities of DTC; and (3) the Indenture is not required to
be qualified under the Trust Indenture Act of 1939, as amended. The New Notes,
when issued, will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act, or quoted in
a U.S. automated inter-dealer quotation system, within the meaning of Rule
144A(d)(3)(i) under the Securities Act. For the purposes of Rule 144 promulgated
under the Securities Act, the Company acknowledges that, assuming the accuracy
of each Holder’s representations and warranties hereunder, the holding period of
the Holder New Notes may be tacked onto the holding period of the Old Notes and
the Company agrees not to take a position contrary thereto.

 



6

 

 

Section 3.6     Validity of Underlying Common Stock. The New Notes will, at the
Closing, be convertible into shares of Common Stock, par value $0.01 per share
of the Company (the “Conversion Shares”) in accordance with the terms of the
Indenture. Subject, in all cases, to the Company’s attainment after the Closing
of the requisite stockholder approval of an amendment to the Company’s
Certificate of Incorporation (as amended) to increase the number of shares of
Common Stock authorized for issuance by the Company, upon execution and delivery
of the Indenture by the Company, the Conversion Shares will be duly authorized
and reserved by the Company for issuance upon conversion of the New Notes and,
when issued upon conversion of the New Notes in accordance with the terms of the
New Notes and the Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive, participation, rights of first refusal or other similar rights
in effect as of the Closing Date. For the purposes of Rule 144 promulgated under
the Securities Act, the Company acknowledges that, assuming the accuracy of each
Holder’s representations and warranties hereunder, the holding period of the
Conversion Shares may be tacked onto the holding period of the Old Notes and the
New Notes and the Company agrees not to take a position contrary thereto. The
Conversion Shares will be issued to the Holders through the facilities of DTC
without any transfer restrictions and will be part of an unrestricted CUSIP.

 

Section 3.7     Listing Approval. At the Closing, the Conversion Shares shall be
approved for listing on the Nasdaq Stock Market, subject to the notice of
issuance. No shareholder approval is required pursuant to the rules of the
Nasdaq stock market in connection with the issuance of the New Notes or the
Conversion Shares.

 

Section 3.8    Disclosure. On or before the first Business Day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed).

 

Section 3.9    Material Non-Public Information. Neither the Company nor any
person acting on its behalf has provided the Holder or any of its agents with
any information that constitutes or could be reasonably expected to constitute
material non-public information with respect to the Company. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting the transactions contemplated by this Agreement.

 

Section 3.10    Investment Company Act.  The Company is not and, after giving
effect to the transactions contemplated by this Agreement, will not be required
to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.

 



7

 

 

Section 3.11   Organization and Qualification of the Company’s Subsidiaries.
Each of the Company’s subsidiaries (which, for purposes of this Agreement, shall
mean (i) any corporation more than 50% of whose voting stock having by the terms
thereof power to elect a majority of the directors of such corporations at the
time owned by the Company directly or indirectly and (ii) any partnership,
association, joint venture or other entity in which the Company directly or
indirectly has more than 50% voting equity interest at the time, in each case of
clauses (i) and (ii) that provides or is required to provide a guarantee of the
Company’s obligations in respect of the New Notes (each, a “Subsidiary” and
collectively, the “Subsidiaries”)) is a direct or indirect wholly-owned
subsidiary of the Company. Each Subsidiary has been duly incorporated or
organized, as the case may be, is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, has the power and authority
(corporate or other) to own its property and to conduct its business and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. All of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all Liens (other than Liens
granted to secure the Senior Credit Facilities).

 

Section 3.12   Indenture, Guarantee and Notes. Each of the Indenture, the New
Notes and the guarantee of the New Notes as provided by the Company’s
Subsidiaries (the “Guarantee”) (collectively, the “Operative Documents”)
conforms in all material respects to the descriptions thereof contained in the
Offering Memorandum.

 

Section 3.13   Common Stock. All of the outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and nonassessable and
were issued in compliance with applicable securities laws. None of the
outstanding shares of Common Stock is entitled or subject to any preemptive
right, right of participation, right of maintenance, right of repurchase or
forfeiture, subscription right or any similar right and none of the outstanding
shares of Common Stock is subject to any right of first refusal. The description
of the Common Stock conforms in all material respects to all statements relating
thereto contained in the Offering Memorandum and the Company’s reports filed
under the Exchange Act with the SEC (collectively, “SEC Reports”).

 

Section 3.14   Absence of Existing Defaults and Conflicts. None of the Company
or its Subsidiaries is (i) in violation of its respective charter or by-laws (or
any equivalent documents) or (ii) in default (or with the giving of notice or
lapse of time would be in default) under any existing obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument to which any of them is a party or by
which any of them is bound or to which any of the properties of any of them is
subject, except such defaults that would not, individually or in the aggregate,
have a Material Adverse Effect.

 

Section 3.15   No Material Adverse Effect in Business. Except as disclosed in
the Offering Memorandum or the SEC Reports, since June 30, 2019 through the date
hereof (i) there has been no Material Adverse Effect, nor any development or
event which would result in a Material Adverse Effect, (ii) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock and (iii) there has been no material adverse
change in the capital stock, short-term indebtedness, long-term indebtedness,
net current assets or net assets of the Company and its Subsidiaries.

 



8

 

 

Section 3.16    Legal Proceedings. Except as described in the Offering
Memorandum and the SEC Reports, there is no legal or governmental action,
investigation or proceeding pending or, to the Company’s knowledge, threatened
against the Company or its Subsidiaries (i) asserting the invalidity of any of
the Operative Documents; (ii) seeking to prevent the issuance of the New Notes
or the consummation of any of the transactions provided for in the Operative
Documents; or (iii) that would materially and adversely affect the ability of
the Company to perform its obligations under, or the validity or enforceability
(with respect to the Company) of, any of the Operative Documents.

 

Section 3.17   Possession of Permits. The Company and its Subsidiaries have all
requisite power and authority, and all authorizations, approvals, orders,
licenses in the various states in which it does business, certificates and
permits of and from regulatory or governmental officials, bodies and tribunals
that are necessary to own or lease their respective properties (collectively,
“Permits”), in each case, that are material to the Company taken as a whole. The
Company and its Subsidiaries, as applicable, are in compliance with the terms
and conditions of all such Permits, except where the failure so to comply would
not, singly or in the aggregate, result in a Material Adverse Effect. All of the
Permits are valid and in full force and effect, except where the invalidity of
such Permits or the failure of such Permits to be in full force and effect would
not result in a Material Adverse Effect, and the Company has not received any
notice of proceedings by a Governmental Entity relating to the revocation or
modification of any such Permits which, singly or in the aggregate, may
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.18   Title to Property. The Company and its Subsidiaries have good and
marketable title to all real property owned by them and good title to all other
properties owned by them, in each case, free and clear of all mortgages,
pledges, Liens of any kind except such as (A) are described in the Offering
Memorandum or in the SEC Reports or (B) would not, singly or in the aggregate,
result in a Material Adverse Effect; and all of the leases and subleases of real
property that are material to the business of the Company and its Subsidiaries,
considered as one enterprise, and under which the Company or any of its
Subsidiaries holds properties described in the Offering Memorandum or in the SEC
Reports, are in full force and effect, except as would not reasonably be
expected to result in a Material Adverse Effect.

 



9

 

 

Section 3.19   Intellectual Property. The Company and its Subsidiaries own,
license or otherwise have rights in all United States and foreign patents,
trademarks, service marks, tradenames, copyrights, trade secrets and other
proprietary rights necessary for the conduct of their business as currently
carried on and as proposed to be carried on, in each case, as described in the
Offering Memorandum and the SEC Reports (collectively and together with any
applications or registrations for the foregoing, the “Intellectual Property”).
Except as specifically described in the Offering Memorandum and the SEC Reports,
(i) no third parties have obtained rights to any such Intellectual Property from
the Company, other than licenses granted in the ordinary course and rights that
would not have a Material Adverse Effect; (ii) to the Company’s knowledge, there
is no infringement or misappropriation by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s rights in
or to any such Intellectual Property, and the Company is unaware of any facts
that would form a reasonable basis for any such claim; (iv) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity, enforceability or scope of any such
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; (v) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company has, or any of its products, product candidates or services
described in the Offering Memorandum and SEC Reports that infringes,
misappropriates or otherwise violates, or would infringe upon, misappropriate or
otherwise violate, upon the commercialization of such products, product
candidates or services described in the Offering Memorandum and SEC Reports, any
patent, trademark, copyright, trade secret or other proprietary right of others,
and the Company is unaware of any facts that would form a reasonable basis for
any such claim; (vi) to the Company’s knowledge, there is no patent or patent
application that contains claims that cover or may cover any Intellectual
Property described in the Offering Memorandum and the SEC Reports as being owned
by or licensed to the Company, or that is necessary for the conduct of its
business as currently conducted or contemplated, or that interferes with the
issued or pending claims of any such Intellectual Property; (vii) to the
Company’s knowledge, there is no prior art or public or commercial activity of
which the Company is aware that may form a reasonable basis to render any patent
held by the Company invalid or any patent application held by the Company
unpatentable that has not been disclosed to the U.S. Patent and Trademark
Office; and (viii) the Company has not committed any act or omitted to undertake
any act for which the effect of such commission or omission would reasonably be
expected to render the Intellectual Property invalid or unenforceable, in whole
or in part, except to the extent such invalidity or unenforceability would not
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, none of the technology employed by the Company has been obtained or
is being used by the Company in violation of the rights of any person or third
party. There are no outstanding options, licenses or agreements of a material
nature relating to the Intellectual Property owned by the Company that are
required to be described in the Offering Memorandum and the SEC Reports and are
not described therein as so required.

 

Section 3.20   Absence of Labor Dispute. No labor disputes with the employees of
the Company or any of its Subsidiaries exist or, to the knowledge of the
Company, are imminent that would, individually or in the aggregate, result in a
Material Adverse Effect.

 



10

 

 

Section 3.21    Accounting Controls and Disclosure Controls. The Company
maintains internal control over financial reporting (as defined under Rule
13-a15 and 15d-15 under the Exchange Act and the rules and regulations of the
Commission promulgated thereunder) in compliance with the requirements of the
Exchange Act and a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with U.S.
generally accepted accounting principles (“GAAP”) and to maintain accountability
for assets; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; (D) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (E) the
interactive data in eXtensible Business Reporting Language or incorporated by
reference in the Offering Memorandum and the SEC Reports fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission's rules and guidelines applicable thereto. Except as
disclosed in the Offering Memorandum and the SEC Reports, since December 31,
2018, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. Except as disclosed in the Offering Memorandum
and the SEC Reports, the Company and each of its Subsidiaries maintain a system
of disclosure controls and procedures (as defined in Rule 13a-15 and Rule 15d-15
under the Exchange Act and the rules and regulations of the Commission
promulgated thereunder) that are designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure. As of June 30, 2019, the
Company’s management, with participation of the Company’s Chief Executive
Officer and Chief Financial Officer, carried out evaluations of the design and
operation of the Company’s disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act, and based upon that evaluation, the Company’s
Chief Executive Officer and Chief Financial Officer concluded that, as of June
30, 2019, the design and operation of the Company’s disclosure controls and
procedures were effective to accomplish their objectives at the reasonable
assurance level.

 

11

 

 

 

Section 3.22 Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, in each case, to comply in all material
respects with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

 

Section 3.23 Financial Statements. The audited financial statements of the
Company as of and for the period ended December 31, 2018 (together with the
related schedules and notes thereto, the “Audited Financial Statements”)
included in the Offering Memorandum or contained in the Company’s Form 10-K for
the period ended December 31, 2018 have been prepared, and fairly present, in
all material respects, the assets, liabilities, equity, financial condition,
results of operations and cash flows of the Company at the respective dates and
for the respective periods (as the case may be) indicated, in accordance with
GAAP consistently applied throughout such period (except as specified therein).
The unaudited interim financial statements of the Company as of and for the
periods ended June 30, 2019 (“Interim Financial Statements” and, together with
the Audited Financial Statements, the “Financial Statements”) included in the
Offering Memorandum or contained in the Company’s Form 10-Q for the period ended
June 30, 2019 have been prepared in conformity with GAAP and present fairly in
all material respects the information required to be stated therein. The
financial data set forth in the Offering Memorandum fairly presents, in all
material respects, the information set forth therein on a basis consistent with
that of the Financial Statements of the Company included in the Offering
Memorandum or contained in the Company’s SEC Reports. Since the respective dates
of the Financial Statements included in the Offering Memorandum or contained in
the Company’s SEC Reports, there has been no change which could, or any
development that would, reasonably be expected to (i) have a Material Adverse
Effect, (ii) adversely affect the issuance or validity of the New Notes or (iii)
adversely affect the consummation of any of the transactions contemplated by any
of the Operative Documents.

 

Section 3.24 No Undisclosed Liabilities. The Company does not have any material
liabilities, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and due or to
become due, including any liability for taxes (and there is no past or present
fact, situation, circumstance, condition or other basis for any present or
future action, suit, proceeding, hearing, charge, complaint, claim or demand
against the Company giving rise to any such liability), except (i) for
liabilities set forth in the Financial Statements; and (ii) normal fluctuation
in the amount of the liabilities referred to in clause (i) above occurring in
the ordinary course of business of the Company since the date of the most recent
balance sheet included in the Financial Statements.

 

Section 3.25 Payment of Taxes. All U.S. federal income tax returns of the
Company and its Subsidiaries required by applicable law to be filed have been
filed and all material taxes shown by such returns or otherwise assessed, which
are due and payable, have been paid, except assessments against which appeals
have been or will be promptly taken and as to which adequate reserves have been
provided. The Company and its Subsidiaries have filed all other tax returns that
are required to have been filed by them pursuant to applicable foreign, state,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect, and the Company and its Subsidiaries have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its Subsidiaries, except for such taxes, if any, (i)
as are being contested in good faith and as to which adequate reserves have been
established by the Company or (ii) where the failure to pay such taxes would not
result in a Material Adverse Effect.

 



11

 

 

Section 3.26 Foreign Corrupt Practices Act. None of the Company, any of its
Subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, or affiliate acting on behalf of the Company or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA. The Company and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

Section 3.27 Anti-Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

Section 3.28 OFAC. None of the Company, any of its Subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its Subsidiaries is an
individual or entity currently the subject or target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”). Except as
permitted by U.S. and other applicable law, the Company is not located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Burma, Cuba, Iran, North Korea, Sudan and
Syria); and the Company will not directly or indirectly use the proceeds of the
sale of the New Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiaries, joint venture partners or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any country or territory, that, at the time of such funding, is the subject
of Sanctions or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

Section 3.29 Cybersecurity. Except as disclosed in the Offering Memorandum and
the SEC Reports, (A) to the knowledge of the Company, there has been no security
breach or incident, unauthorized access or disclosure, or other compromise of or
relating to the Company or its Subsidiaries information technology and computer
systems, networks, hardware, software, data and databases (including the data
and information of their respective customers, employees, suppliers, vendors and
any third party data maintained, processed or stored by the Company and its
Subsidiaries, and any such data processed or stored by third parties on behalf
of the Company and its Subsidiaries), equipment or technology (collectively, “IT
Systems and Data”) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, (B) neither the Company nor its
Subsidiaries have been notified in writing of, and, to the Company’s knowledge,
there is no presently existing event or condition that would result in, any
security breach or incident, unauthorized access or disclosure or other
compromise to their IT Systems and Data that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect and (C) the
Company and its Subsidiaries have implemented appropriate controls, policies,
procedures, and technological safeguards reasonably designed to maintain and
protect the integrity, continuous operation, redundancy and security of their IT
Systems and Data as required by applicable law. The Company and its Subsidiaries
are presently in compliance in all material respects with all applicable laws or
statutes and all applicable judgments, orders, rules and regulations of any
court or arbitrator or governmental or regulatory authority, internal policies
and applicable contractual obligations relating to the privacy and security of
IT Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification, except, in each
case, for such noncompliance as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



12

 

 

Section 3.30 No Finder’s Fees. Except as disclosed in the Offering Memorandum or
as contemplated by this Agreement, the Company has not paid, and is not a party
to any contract or agreement to pay, to any person or entity any compensation
for soliciting another to consummate the Exchange and there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company for a commission, finder’s fee or
other like payment in connection with the Exchange.

 

Section 3.31 No Integration. Neither the Company nor any other person acting on
behalf of the Company has sold or issued any securities that would be integrated
with the Exchange pursuant to the Securities Act, the rules and regulations
thereunder or the interpretations thereof by the SEC.

 

Section 3.32 Absence of Further Requirements. No consent, approval,
authorization, or order of, or filing or registration with, any governmental
agency or body or any court, is required for the consummation of the
transactions contemplated by this Agreement and the Indenture in connection with
the Exchange and the concurrent offering, issuance and sale of the New Notes,
other than (i) the filing of a notice of listing of additional shares and
related materials with the Nasdaq Stock Market LLC and (ii) any filings under
the Exchange Act, which have been or will be made when and how required.

 

Section 3.33 Accountants. Deloitte & Touche LLP, who has audited the Company’s
Audited Financial Statements included in the SEC Reports, are registered
independent public accountants as required by the Securities Act and the rules
and regulations promulgated thereunder and by the rules of the Public Accounting
Oversight Board.

 

Section 3.34 Compliance with Law. None of the Company nor its Subsidiaries have
been advised in writing that the Company and its Subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, including, without limitation,
all applicable local, state and federal laws and regulations, except, in each
case, where failure to be so in compliance, individually or in the aggregate,
would not result in a Material Adverse Effect. The Company is, and since January
1, 2017 has been, in compliance in all material respects with the Federal Food,
Drug & Cosmetics Act, and the applicable regulations administered thereunder by
the Food and Drug Administration (“FDA”), the Public Health Service Act and any
other similar applicable law administered by the FDA or other comparable
Governmental Entity responsible for regulation of the development, clinical
testing, manufacturing, sale, marketing, distribution and importation or
exportation of drug and biopharmaceutical products of similar nature to those
developed by the Company (each, a “Drug Regulatory Agency”), except, in each
case, for any noncompliance, either individually or in the aggregate, which
would not result in a Material Adverse Effect. No investigation, claim, suit,
proceeding, audit or other action by any Governmental Entity is pending or, to
the Company’s knowledge, threatened against the Company. There is no agreement,
judgment, injunction, order or decree binding upon the Company which has or
would reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of the Company, any acquisition of material
property by the Company or the conduct of business by the Company in any
material respect as currently conducted, (ii) is reasonably likely to have an
adverse effect on the Company’s ability to comply with or perform any covenant
or obligation under any Operative Document or (iii) is reasonably likely to have
the effect of preventing, delaying, making illegal or otherwise interfering in
any material respect with the offer and sale of the New Notes. There are no
proceedings pending or, to the Company’s knowledge, threatened with respect to
an alleged material violation by the Company of the FDA regulations adopted
thereunder, the Public Health Service Act or any other similar law administered
or promulgated by any Drug Regulatory Agency. All clinical, pre-clinical and
other studies and tests conducted by or on behalf of, or sponsored by, the
Company, or in which the Company or their current products or product candidates
have participated, were and, if still pending, are being, conducted in all
material respects in accordance with applicable standard medical and scientific
research procedures and in compliance in all material respects with the
applicable regulations of any applicable Drug Regulatory Agency and other
applicable law. The Company and its Subsidiaries hold all required governmental
authorizations issuable by any Drug Regulatory Agency necessary for the conduct
of the business of the Company as currently conducted, and development, clinical
testing, manufacturing, marketing, distribution and importation or exportation,
as currently conducted, of any of its products or product candidates.

 



13

 

 

Section 3.35 Related Party Transactions. There are no relationships between or
among the Company, on the one hand, and its affiliates, officers or directors on
the other hand, or between any Subsidiary, on the one hand, and its affiliates,
officers or directors on the other hand, that are required to be described under
applicable securities laws in the SEC Reports, that is not so described in such
filings.

 

Section 3.36 Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or any Subsidiary and an
unconsolidated or other off-balance sheet entity that (i) is required to have
been described under applicable securities laws in the SEC Reports that is not
so disclosed (ii) otherwise would be reasonably likely to result in a Material
Adverse Effect. There are no such transactions, arrangements or other
relationships with the Company or any Subsidiary that may create material
contingencies or liabilities that have not been otherwise disclosed by the
Company in the SEC Reports as required by applicable law.

 

Section 3.37 Environmental Matters. There has been no storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or any Subsidiary (or,
to the knowledge of the Company, any of their predecessors in interest) at, upon
or from any of the property now or previously owned or leased by the Company or
any Subsidiary, in each case, (i) in violation of any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit or (ii) that would require
remedial action under any applicable law, ordinance, rule, regulation, order,
judgment, decree or permit, except, in each of the cases of the foregoing
clauses (i) and (ii), where such violation or remedial action would not,
individually or in the aggregate, have a Material Adverse Effect. There has been
no spill, discharge, leak, emission, injection, escape, dumping or release of
any kind into such property or into the environment surrounding such property of
any toxic wastes, medical wastes, solid wastes, hazardous wastes or hazardous
substances due to or caused by the Company or any Subsidiary which, in each
case, would reasonably be expected to have a Material Adverse Effect.

 

Section 3.38 Solvency. The Company and its Subsidiaries are Solvent (as defined
below). “Solvent” means, on a consolidated basis, (i) the fair value of the
Company’s and its Subsidiaries’ consolidated assets exceed its consolidated debt
and liabilities, contingent or otherwise; (ii) the Company and its Subsidiaries
have not incurred, and does not intend to incur, debt or liabilities beyond its
ability to pay such debts and liabilities as they become due; (iii) the capital
of the Company and its Subsidiaries is not unreasonably small in relation to the
Company’s business; and (iv) the Company is able to obtain a letter from its
auditors that does not contain a going concern qualification.

 

Section 3.39 Nasdaq Listing. The shares of Common Stock are listed on the Nasdaq
Capital Market. Except as described in the Offering Memorandum and the SEC
Reports, (i) the Company has not received any delisting notice relating to the
shares of Common Stock listed on the Nasdaq Capital Market and (ii) the Company
is in compliance with the applicable current listing and governance rules and
requirements of the Nasdaq Capital Market.

 

Article IV: Conditions to Obligations of the Investor and the Company.

 

The obligations of each Holder to deliver (or cause to be delivered) the Old
Notes and of the Company to deliver the New Notes and accrued and unpaid
interest to such Holder are subject to the satisfaction at or prior to the
Closing of the following condition precedent: the representations and warranties
of the Company contained in Section 3 hereof and of the Undersigned, for itself
and on behalf of the Holders, contained in Section 2 hereof shall be true and
correct as of the Closing in all respects with the same effect as though such
representations and warranties had been made as of the Closing. The obligation
of the Company to deliver the New Notes and accrued and unpaid interest is
further subject to the prior receipt by the Company of a valid (a) DWAC
withdrawal conforming with the aggregate principal amount of the Old Notes to be
exchanged by such Holder in connection with the Exchange, and (b) the New Notes
DWAC deposit, each through the DWAC program in accordance with this Agreement.

 



14

 

 

Article V: Miscellaneous

 

Section 5.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 5.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 5.3    Costs and Expenses. The Undersigned, the Holders and the Company
shall each pay their own respective costs and expenses incurred in connection
with the negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.

 

Section 5.4    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.

 

Section 5.5    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

 

[Signature Page Follows.]

 



15

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“Company”:

TELIGENT, INC.

 

By:     Name:     Title:    

 

[Signature Page to Exchange Agreement]

 



 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:

(in its capacities described in the first paragraph hereof)

 

By:       Name:     Title:    

 

[Signature Page to Exchange Agreement]

 



 

 

 

Exhibit A

 

Holder

 

Aggregate Principal
Amount of Old Notes
Submitted for Exchange Aggregate Principal Amount of New Notes to be Issued in
Exchange Name of DTC Participant to Receive New Notes DTC Participant Number EIN
                                                                               
               

 



 

 